Title: To Benjamin Franklin from Jean de Neufville & fils, 30 October 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir.
Amsterdam the 30th Oct: 1780.
May we be excused to trouble Your Excellency again with An Account of Four bills Amounting to four thousand four hundred Gelders on Mr. Laurens since our last; we wish we may receive now by the first mails directions About those we acquainted your Excellency with Some time ago, for Satisfaction to the enquiries of the bearers.
Our newspapers mention that the papers found with Mr. Laurens Should partly relate to the City of Amsterdam, and that they Shall be printed.
We have the honour to be with the most respectfull Regard. Honourd sir Your Excellencys most devoted and most Obedient Humble Servants.
John DE Neufville & Son.
